Citation Nr: 1439674	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  00-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cervical spine disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran had active service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the VA regional office (RO) in St. Petersburg, Florida, that denied entitlement to the benefit sought.

A September 2012 Board decision denied entitlement to service connection for a chronic cervical spine disability.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2014 Memorandum Decision, the Veteran's appeal was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that in a July 2014 correspondence, the Veteran's representative submitted additional arguments regarding the Veteran's claim and requested initial AOJ consideration of the newly submitted evidence.   As the Veteran has not waived his right to have the AOJ initially consider such evidence, the Board finds that the claim must be remanded for AOJ consideration of this evidence.  See 38 C.F.R. § 19.31 (2013) (stating that the AOJ is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).

Additionally, the Board finds that there may be outstanding evidence pertinent to the Veteran's claim that has not been associated with the record.  

In a March 2010 VA Form 21-4142, the Veteran indicated that he had received treatment for his neck pain from Dr. Rhonda Schroeder.  Those records were requested in March 2010.  However, a response to that request was not received and no additional requests were made.  The duty to assist requires that VA make reasonable efforts to obtain private treatment records.  38 C.F.R. § 3.159(c)(1) (2013).  Reasonable efforts generally require an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1) (2013).  Accordingly, additional efforts must be made to obtain the identified private treatment records. 

In an August 2012 correspondence, the Veteran indicated that he had a pending claim for Social Security Administration (SSA) disability benefits.  A review of the record indicates that records associated with the Veteran's SSA claim have not been received.  As these records may be pertinent to the Veteran's claim, those records should also be obtained and associated with the claims file. 

In a February 2013 VA Form 21-4142, the Veteran indicated that he was scheduled to receive additional treatment from Dr. Judd in March 2013.  A review of the record indicates that updated treatment records from Dr. Judd have not been received.  Accordingly, on remand, reasonable efforts to obtain those records must be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from August 2013 to present from the VA medical center in Tampa, Florida along with records from all associated outpatient clinics.   

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his cervical spine disability, to include the records from Dr. Schroeder and Dr. Judd.

3.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently of record.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B) (West 2002), the AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

If, after making reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

4.  The AOJ should obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

5.  Schedule the Veteran for appropriate VA orthopedic examination to determine the nature and etiology of his cervical spine condition.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current cervical spine condition, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a cervical spine condition during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a cervical spine condition is not persuasive evidence that it did not occur during active service.

6.  After completing the above development, and any other development deemed necessary, to include obtaining an addendum medical opinion if warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



